Citation Nr: 1017753	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a right ankle injury. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
lupus (originally considered as mixed connective tissue). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 


INTRODUCTION

The Appellant had active military service with the U.S. Army 
from September 1979 to September 1986.  He served in the U.S. 
Army National Guard from June 23, 1989 to December 20, 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By that rating action, the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for residuals 
of a right ankle injury and lupus.  The Appellant appealed 
the RO's March 2007 rating action to the Board. 

In March 2010, the Appellant testified before the undersigned 
Veterans Laws Judge at the Board in Washington, DC.  A copy 
of the transcript is of record. 


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied service 
connection for residuals of a twisted right ankle.  The 
Appellant was advised of the rating decision and his 
appellate rights but did not appeal.  

2.  In an August 1995 rating decision, the RO denied service 
connection for mixed connective tissue disease, a subset of 
lupus.   The Appellant was advised of the rating decision and 
his appellate rights but did not appeal.   


3.  The evidence added to the claims file subsequent to the 
July 1995 rating decision, when presumed credible, does not 
relate to an unestablished fact (a current diagnosis of a 
right ankle disorder) necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
underlying claim for service connection for residuals of a 
right ankle injury.

4.  The evidence added to the claims file subsequent to an 
August 1995 rating decision, when presumed credible, relates 
to an unestablished fact (a confirmed and current diagnosis 
of lupus ) and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for lupus.

5.  The Veteran was on active duty for training (ACDUTRA) on 
June 15, 1993. 

6.  Lupus is not the result of an injury or disease incurred 
or aggravated in the line of duty during active military 
service or ACDUTRA; it was not manifested to a compensable 
degree within a year of discharge from active military 
service.


CONCLUSIONS OF LAW

1. The July 1995 rating decision denying service connection 
for residuals of a twisted right ankle is final.  38 U.S.C.A. 
§ 7105 (West 2002), 38 C.F.R. § 20.1103 (2009).

2.  The August 1995 rating decision denying service 
connection for mixed connected tissue disease (currently 
claimed as lupus), is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. § 20.1103 (2009).

3.  Evidence received since the final July 1995 rating 
decision is not new and material, and the claim for service 
connection for residuals of a right ankle injury (originally 
considered as residuals of a twisted right ankle claimed as a 
left ankle disorder) is not reopened.  38 U.S.C.A. §§ 5103, 
5013A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1103 (2009).


4.  Evidence received since the final August 1995 rating 
decision is new and material, and the claim for service 
connection for lupus (originally considered as mixed 
connective tissue disease) is reopened.  38 U.S.C.A. §§ 5103, 
5013A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1103 (2009).

5.  Lupus was not incurred in or aggravated during active 
service, including active duty for training, nor may it be 
presumed to have been incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preface

This is to apprise the Appellant that throughout this 
decision, the Appellant will be referred to the relevant law 
which the Board is required to apply.  This includes statutes 
published in Title 38, United States Code ("38 U.S.C.A "); 
regulations as published in the Title 38 of the Code of 
Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as 
noted by citations to "Fed. Cir.) and the Court of Appeals 
for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Appellant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claims decided 
in the decision below, VA provided the Appellant with notice 
as required by Kent in a June 2006 post-adjudication letter. 
The June 2006 letter informed the Appellant that he needed to 
show new and material evidence to reopen his previously 
denied claims for service connection for residuals of a right 
ankle injury (originally considered as residuals of a twisted 
right ankle claimed as a left ankle disorder) and lupus 
(originally considered as mixed connective tissue).  



The June 2006 letter also informed him of the criteria 
necessary to prevail on his claims for service connection for 
residuals of a right ankle injury and lupus.  The letter 
generally notified of the types of evidence VA would assist 
him in obtaining, and the letter advised that he should send 
information or evidence relevant to the claims to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, notice of the reasons for the determination made 
regarding the claims on appeal, and also informed the 
Appellant of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.

On March 3, 2006, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include:  
Veteran status, existence of a disability, connection between 
the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, via the June 2006 letter, VA informed the 
Appellant of the Dingess elements.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, complete VCAA notice as to the 
previously denied claims for service connection for residuals 
of a right ankle injury and lupus was provided prior to the 
appealed March 2007 rating action.  Id. 

Regarding VA's duty to assist the Appellant with his new and 
material claims on appeal, his service treatment records, 
private treatment reports and statements and testimony of the 
Appellant and his representative are of record. 

While the Appellant has not been provided a VA examination in 
conjunction with his new and material evidence claims on 
appeal, VA does not have a duty to provide a medical 
examination or obtain a medical opinion until a claim is 
reopened and only when necessary to decide the claim.  38 
U.S.C.A § 5103A(d),(g); 38 C.F.R. § 3.159(c)(1); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)

As the claim for service connection for residuals of a right 
ankle injury is being denied on the basis that no new and 
material evidence has been received to reopen a previously 
denied claim, VA has no duty in this instance to afford the 
Appellant a VA examination addressing that disability. 38 
C.F.R. § 3.159(c)(4)(iii).

Regarding the claim for service connection for lupus, the 
first showing of this disability was several decades after 
the Appellant was discharged from a period of active military 
service and active duty for training.  There is no competent 
medical evidence that his lupus was manifested to a 
compensable degree in close proximity to his discharge from a 
period of active military service from September 1979 to 
September 1986; nor is there such evidence relating the 
disorder to active duty for training to support a  finding 
that it "may be associated with" one of these periods.  

In addition, there is no competent medical evidence that 
suggests an etiological link between lupus and a period of 
active military service or active duty for training.  By 
"competent medical evidence" it is meant, in part, that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Therefore, a 
VA examination and medical opinion is not necessary for this 
claim and will not, therefore, be provided.  Id.




Accordingly, the Board finds that no prejudice to the 
Appellant will result from an adjudication of this appeal in 
the decision below.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Legal Criteria

In General

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2009).  Under the law, active 
service includes (1) active duty, (2) any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and (3) any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).  In other words, service connection is available for 
injuries and/or diseases incurred during active duty or 
active duty for training but (except for the exceptions 
listed in this paragraph) only for injuries, and not 
diseases, sustained on inactive duty for training.  Brooks v. 
Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2009).  Inactive duty for training is generally duty 
(other than full-time duty) prescribed for Reserves or duty 
performed by a member of the National Guard of any state 
(other than full- time duty).  38 U.S.C.A. § 101(23)(West 
2002); 38 C.F.R. § 3.6(d) (2009).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty. Presumptive periods do not apply to active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as systemic lupus erethematous, and 
some of the manifestations thereof such as arthritis, etc 
which manifest themselves to a degree of disability of 10 
percent or more within a specified time after separation from 
service--are provided by law to assist Veterans in 
establishing service connection for a disability or 
disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period ; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim.").

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where the competent, 
probative evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection-on any basis.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

New and Material Evidence-criteria

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999). Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


Analyses

Right Ankle

As noted in the laws and regulations section above, only 
"Veterans" are entitled to service-connected disability 
benefits.  To establish status as a "Veteran" based upon a 
period of active duty for training, a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA, 
such as in the claims for service connection for hypertension 
and migraine headaches granted in the analysis below.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson, 7 Vet. App. at 470.

The Appellant does not contend, and the record does not 
suggest, that the Appellant had any incidents involving his 
right ankle during his period of active military duty from 
September 1979 to September 1986.  Instead, the Appellant 
contends that he sustained a right ankle injury during a 
period of active duty for training on June 15, 1993 and that 
he has continued to experience right ankle symptomatology 
since that time.  ((See Transcript (T.) at page (pg.) 4)).  

For reasons that will be outlined in the analysis below, the 
Board finds that new and material evidence has not been 
received to reopen a previously denied claim for service 
connection for residuals of a right ankle disorder.  Here, 
because the Appellant's previously denied claim for service 
connection for residuals of a right ankle injury is based on 
a period of active duty for training and will not be 
reopened, for reasons that will be outlined in the analysis 
below, status as a "Veteran" has not been established for 
this claim.

In its July 1995 rating action, the RO denied service 
connection for residuals of a twisted right ankle.  Although 
the Appellant had claimed a left ankle disorder, it is clear 
from the record that he sought service connected compensation 
for the right ankle, as he clarified through his 
representative.  The Appellant failed to file a notice of 
disagreement with the above-cited rating decision.  Thus, the 
July 1995 rating decision became final and its merits may 
only be examined if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1103 (2009).

In April 2006, the Appellant sought to reopen the previously 
denied claim.  
In the appealed March 2007 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the Veteran's previously denied claim for service 
connection for residuals of a right ankle injury.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue in 
the analysis below.



In denying service connection for residuals of a twisted 
right ankle claimed in the final July 2005 rating action, the 
RO determined that while service treatment records from the 
Appellant's period of active duty for training revealed  
treatment for a right ankle injury, it was shown to have been 
a temporary condition that resolved without resulting in any 
permanent right ankle disorder.  

Among the service records then contained in the claims file 
was a DA form 2823, completed by the Appellant in June 1993, 
while he was a member of Company A, 276th Engineer Battalion, 
a National Guard unit in Powhatan, Virginia.  The Appellant 
then reported that while exiting a two and one-half ton 
truck, he stepped on a rock and twisted his right ankle.  
Associated medical documents indicated that the Appellant 
sustained a strain, without fracture.  He was placed on 
crutches after the incident.  Approximately one week later, 
follow up examination noted that the ankle sprain was 
resolving, and the Appellant was ambulating well.  

In reaching its determination, the RO pointed to private 
treatment records, prepared by Martha Jefferson Hospital and 
Medical Associates of Louisa County, dated to October 1994, 
which do not contain any clinical findings of any permanent 
and chronic right ankle disorder.  Thus, in order to reopen 
the previously denied claim for service connection for 
residuals of a right ankle injury, there would have to be 
competent medical evidence showing that the Appellant 
currently has a chronic right ankle disorder.   

The evidence submitted subsequent to the final July 1995 
rating decision includes private medical reports, dated from 
January 2003 to August 2006.  These records are new, as they 
were not previously of record in July 1995.  However, they 
are not material because they do not address the reason for 
the RO's July 1995 denial:  medical evidence of a chronic 
right ankle disorder, linked to the June 1993 incident.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Thus, because the newly received private medical reports are 
considered inadequate to meet the requirements of materiality 
as described in the laws and regulations above, the 
previously denied claim for service connection for residuals 
of a right ankle injury is not reopened.

Also added to the record since the RO's final July 1995 
rating action were numerous statements and testimony of the 
Appellant, as well as statements from his spouse.  These 
statements essentially reiterate previous contentions of 
record, namely, that the Appellant had injured his right 
ankle during a period of active duty for training. 

There has been no evidence obtained indicating that the 
Appellant has sustained a continuing right ankle injury as a 
result of the June 1993 incident.  The Board finds that the 
evidence submitted since the RO's July 1995 decision is not 
new and material.  38 C.F.R. § 3.156(a). The additional 
evidence in question does not provide an unestablished fact 
(current diagnosis of a chronic right ankle disorder that is 
related to his period of active duty for training) necessary 
to substantiate the claim.  As none of the newly received 
evidence is new and material, the Appellant's petition to 
reopen a previously denied claim for service connection for 
residuals of a right ankle injury must be denied.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

Given that no physician has opined that the Appellant 
currently has a chronic right ankle disorder that had its 
onset during, or is etiologically related to, a period of 
active duty for training, there is no basis to reopen the 
claim.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (2009); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].



Lupus (originally considered as mixed connected tissue 
disease)

As noted in the laws and regulations section above, only 
"Veterans" are entitled to service-connected disability 
benefits.  To establish status as a "Veteran" based upon a 
period of active duty for training, a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA, 
such as in the claims for service connection for hypertension 
and migraine headaches granted in the analysis below.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson, 7 Vet. App. at 470.

The Appellant contends that his lupus had its onset during 
his period of active duty in Germany and the Republic of 
Korea when he was treated for "sicknesses" and exposed to 
chemicals.  ((See VA Form 1-646, Statement of Accredited 
Representative In Appealed Case, dated in September 2009, 
page (pg.) 2)).  However, in recent testimony before the 
undersigned, the Appellant maintained that his lupus might 
have occurred because of the sprained right ankle that he 
sustained during active duty for training on June 15, 1993.  
(T. at pg. 12).  Thus, as the Veteran's previously denied 
claim for service connection for lupus is based, in part, on 
a period of active duty for training and the underlying de 
novo claim will be denied, for reasons that will be outlined 
in the analysis below, status as a "Veteran" has not been 
established for the claim for service connection for lupus. 

By an August 1995 rating action, the RO denied service 
connection for mixed connective tissue disease (currently 
claimed as lupus).  The Appellant failed to file a notice of 
disagreement with the above-cited rating decision.  Thus, the 
August 1995 rating decision became final and its merits may 
only be examined if new and material evidence has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1103 (2009).  In April 2006, the Appellant sought to 
reopen the claim.  

In the appealed March 2007 rating decision, the RO declined 
to reopen the claim.  The submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim.  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  The Board may not 
then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue on appeal.

The Board finds that new and material evidence has been 
received to reopen the previously denied claim for service 
connection for lupus (originally considered as mixed 
connected tissue disease).  

In the final August 1995 rating action, the RO concluded that 
although a private physician had diagnosed the Appellant with 
mixed connective tissue disease, a subset of lupus (see 
August 1995 report, prepared by J. S. D., IV, M. D.), service 
treatment records from his periods of active duty and active 
duty for training were absent for clinical findings referable 
to this disease.  Thus, in order to reopen the previously 
denied claim for service connection for mixed connected 
tissue disease (currently claimed as lupus), there would have 
to be competent medical evidence 
that would raise a reasonable possibility of substantiating 
the claim, and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

Such evidence has been obtained.  Specifically, the Appellant 
has submitted evidence that he was diagnosed with systemic 
lupus erythematous, as opposed to a disease that is a subset 
thereof (e.g., mixed connected tissue disease).  (See private 
treatment reports, dating from January 2003 to August 2006, 
prepared by Medical Associates of Louisa).  Thus, because the 
newly submitted evidence relates to an unestablished fact 
necessary to substantiate the claim, namely a confirmed 
diagnosis of systemic lupus erythematous, it raise a 
reasonable possibility of substantiating the claim.  As the 
above-cited private reports are considered adequate to meet 
the requirements to be "new" and "material" as described in 
the laws and regulations above, the previously denied claim 
for service connection for lupus is reopened.

Having reopened the claim of entitlement to service 
connection for lupus, the Board will now analyze this issue 
on a de novo basis.  After having considered the claim in 
light of the evidence of record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim for service connection for 
lupus, and the appeal will be denied.

The Appellant was first diagnosed with acute migratory 
arthritis in June 1994.  At that time, it was noted that four 
months previously, he began to experience pain in all of his 
joints.  (See June 1994 report, prepared by Martha Jefferson 
Hospital).  A diagnosis of mixed connective tissue disease, a 
subset of lupus, was entered in 1995.  (See August 1995 
report, prepared by J. S. D., IV, M. D.).  An actual 
diagnosis of systemic lupus erythematous, as opposed to a 
disease that is a subset thereof (e.g., mixed connected 
tissue disease), was made in 2003.  (See private treatment 
reports, dating from January 2003 to August 2006, prepared by 
Medical Associates of Louisa).   

The crucial inquiry is whether the Appellant's current lupus 
is due to, or is otherwise traceable to, any incident of a 
period of active military or active duty for training.  

Initially, the Board notes that there is no competent 
evidence that the claimed disability was present during 
active military service or active duty for training or that 
it was manifested to a compensable degree within one year 
following discharge from active service in September 1986.  
Aside from a right ankle sprain noted during active duty for 
training, service treatment records from the Appellant's 
period of active military service and active duty for 
training are devoid of any subjective complaints of joint 
pain or lupus-type symptoms.  An April 1986 service discharge 
examination report reflects that all of the Appellant's 
systems were evaluated as normal.  

On an April 1986 Report of Medical History, the Appellant 
denied having any arthritis, rheumatism, and bursitis.  He 
also denied having any bone, joint, or other deformity, as 
well as recurrent back pain and painful or "trick" shoulder 
or elbow.  

A June 1989 enlistment examination report pertinent shows 
that the Appellant was accepted into the United States 
National Guard without any musculoskeletal physical 
deformities, except pes planus.  The examining physician 
indicated that the Appellant had sustained sprains as a 
result of a motor vehicle accident.  A June 1993 periodic 
examination report shows that all of the Appellant's systems 
were evaluated as "normal."  On a June 1993 Report of 
Medical History, the Appellant denied having any arthritis, 
rheumatism, and bursitis.  He also denied having any bone, 
joint, or other deformity, as well as recurrent back pain and 
painful or "trick" shoulder or elbow.  

However, the record is devoid of any competent medical 
evidence indicating, or indeed suggesting that lupus was 
sustained during active military service or as a result of 
the June 1993 right ankle sprain, which occurred during 
active duty for training.   In particular as to the latter, 
the Appellant was questioned during the March 2010 hearing as 
to whether any physician had opined of such a nexus.  
However, the Appellant advised that he had been provided with 
generalized information as to the causes of the disorder.  In 
this regard, all of the competent medical evidence of record 
is devoid of any mention of any incident of military service 
as a cause of lupus.  

Although the Appellant is competent to present lay testimony 
concerning his continuity of symptoms after service 
regardless of the lack of contemporaneous medical evidence, 
the Appellant has not demonstrated that he possesses the 
medical knowledge or training to render a diagnosis in 
connection with that symptomatology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In light of the medical evidence described above, which does 
not link the Appellant's current lupus to his period of 
active military service from September 1979 to September 
1986, or to any period of active duty for training, service 
connection for this disability is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for lupus, and the benefit of the doubt 
doctrine is not for application.  

Lupus may be presumed to have been incurred during service if 
it becomes disabling to a compensable degree within one year 
of separation from any period of active military duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In this case, there is no medical evidence of lupus 
within one year of the Appellant's period of active military 
duty (e.g. September 1979 to September 1986).  

While the Veteran was diagnosed with migratory arthritis in 
June 1994, which is within a year of his discharge from the 
United States Army National Guard on December 20, 1993, the 
Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA 
service.  Biggins, 1 Vet. App. at 477-78.  Therefore, 
presumptive service connection for lupus is not warranted.  

It is very clear that the Appellant believes that he is 
entitled to service connection for lupus, and indeed for a 
right ankle disorder.  There can be no doubt from review of 
the record that the Appellant rendered honorable and faithful 
service for which the Board is grateful.  

However, the Board has carefully reviewed the record in depth 
and it has been unable to identify a basis upon which service 
connection may be granted.  The Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

As the evidence of record fails to show that the Appellant's 
lupus is related to a period of active military service or 
active duty for training or was manifested to a compensable 
degree within a year of discharge from active military 
service, the preponderance of the evidence is against the 
claim and it is denied. 


ORDER

As new and material evidence to reopen the previously denied 
claim for service connection for residuals of a right ankle 
injury has not been received, the appeal is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for lupus (originally 
considered as mixed connective tissue disease) is reopened; 
the appeal is granted to that extent only.

Service connection for lupus (originally considered as mixed 
connective tissue disease) is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


